t c memo united_states tax_court michael swiggart petitioner v commissioner of internal revenue respondent docket no 6933-12l filed date eric william johnson for petitioner christina l cook and john schmittdiel for respondent memorandum opinion buch judge this case is before the court on mr swiggart’s motion pursuant to rule for an award of reasonable administrative and litigation unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times all amounts are rounded to the nearest dollar costs under sec_7430 for the reasons discussed below we conclude that mr swiggart is entitled to administrative and litigation costs of dollar_figure background on date mr swiggart filed a form_1040 u s individual_income_tax_return mr swiggart claimed head_of_household filing_status reported tax due of dollar_figure and reported tax withheld of dollar_figure mr swiggart did not pay the remaining dollar_figure moreover mr swiggart did not report the name of the dependent who qualified him for the head_of_household filing_status because he had agreed to allow the child’s mother to claim the dependency_exemption deduction for the child for on date the irs issued a math error notice to mr swiggart stating that the irs had changed his filing_status because the name of the dependent who qualified him for head_of_household filing_status was not reported on his tax_return as a result the irs recalculated mr swiggart’s tax using a filing_status of single and determined that mr swiggart instead owed dollar_figure an increase of dollar_figure to the amount mr swiggart had reported as due on his return of the dollar_figure dollar_figure is attributable solely to the change in filing_status the remainder consists of a sec_6651 addition_to_tax and interest in the notice the irs stated if you contact us in writing within days of the date of this notice we will reverse the change we made to your account sixteen days later on date the irs issued a final notice_of_intent_to_levy and notice of your right to a hearing seeking to collect the amount from the math error notice plus penalties and interest on date days after the irs issued the math error notice mr swiggart’s counsel mr johnson mailed a request for abatement by certified mail to the address listed on the math error notice also on date mr johnson mailed a form request for a collection_due_process or equivalent_hearing by certified mail to the person to contact listed on the notice_of_intent_to_levy mr johnson attached a supporting statement to the request for a hearing listing the reasons he believed mr swiggart was entitled to head_of_household filing_status stating why he believed the irs’ change in mr swiggart’s filing_status was not a proper mathematical_or_clerical_error under sec_6213 and stating that he had timely requested abatement under sec_6213 on date respondent issued mr swiggart a letter stating that the irs was unable to process his claim_for_abatement because his supporting information was not complete and the additional information mr swiggart provided did not give the irs a basis to change the assessment on date mr johnson contacted the settlement officer assigned to the cdp hearing by letter informing him that the request for abatement had been denied despite his timely request and again requesting that the assessment be abated and that deficiency procedures be followed during the cdp hearing mr swiggart provided a signed affidavit dated date identifying his child by name and social_security_number and stating that his child spent the greater number of nights in with him but that he had an agreement with the child’s mother to waive the dependency_exemption deduction for certain years including the settlement officer agreed that claiming the child as a dependent was not required to qualify as a head_of_household but the settlement officer also concluded that he could not abate the tax attributable to the change in filing_status until mr swiggart provided additional documents showing that the child had lived with him for more than half of the there are some inconsistencies in this letter the letter states that mr swiggart’s claim was received on date the date of the return but also states that there was a claim on date the letter also states that mr swiggart submitted an amended_return an allegation that neither party made to this court and that is not supported by the record further the letter states that the irs has no record that mr johnson was authorized to represent mr swiggart in his request for abatement but the letter was in fact sent in care of mr johnson at mr johnson’s address year on date irs issued a notice_of_determination sustaining the proposed levy because mr swiggart had not proven that he was entitled to head_of_household filing_status and because he had not proposed a collection alternative or provided financial information showing whether he was eligible for a collection alternative mr swiggart residing in minnesota at the time timely filed a petition disputing the notice_of_determination and asserting that the assessment respondent attempted to collect was invalid as to the portion relating to his filing_status mr swiggart asserted that the change in filing_status was not properly subject_to a math error notice that he had timely requested abatement that the irs had erroneously concluded that he was required to prove his entitlement to the filing_status before abatement and that respondent had erroneously determined the there are also inconsistencies in this letter the notice_of_determination states that mr swiggart raised and disputed the head_of_household filing_status but also states that he made no challenges to the existence or the amount of the underlying liability the notice_of_determination states both that the hearing occurred on date with mr johnson and that it occurred on date with a representative named nicole mcguire it is clear portions of the notice_of_determination relate to another taxpayer’s hearing with a different representative assessment was valid respondent’s answer alleges that the settlement officer provided the opportunity to contest liability which would cure any procedural issues mr swiggart raised on date mr swiggart filed a motion for summary_judgment requesting the court to conclude that the portion of the assessment attributable to the change in filing_status is void and that respondent may not levy to collect that portion mr swiggart did not dispute the portion of the assessment attributable to the amount reported as due but unpaid with his return on date respondent filed an objection to mr swiggart’s motion for summary_judgment stating that he did not object to abating the portion of the assessment attributable to the change in filing_status but did object to abating the portion mr swiggart reported as due on his return which he acknowledged mr swiggart was not disputing on date respondent filed a supplement to his notice of objection informing the court that he agreed that mr swiggart’s motion for summary_judgment should be granted only in part as to the portion of the assessment attributable to the change in filing_status respondent also stated in his supplement that the abatement had been approved but had not yet appeared the record is not clear as to whether there were two separate assessments or one assessment consisting of both the amount reported as due but unpaid with the return and the amount attributable to the change in filing_status on the certificate of assessment respondent included a separate document showing that the abatement of dollar_figure had been approved at trial on date the parties filed a stipulation of settled issues in the stipulation the parties agreed that respondent had abated dollar_figure of the assessment without prejudice to his right to reassess the amount using deficiency procedures and that the collection action is sustained as to the dollar_figure that mr swiggart reported as due but unpaid on his original return plus penalties and interest after trial mr swiggart filed a motion for an award of costs and a memorandum in support of his motion respondent filed a response asserting that mr swiggart was not the prevailing_party and that he is not entitled to attorney’s fees in excess of the statutory rate discussion sec_7430 allows a taxpayer to recover reasonable administrative and litigation costs incurred in an administrative or court_proceeding brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty reasonable_administrative_costs are the reasonable and necessary costs incurred by the taxpayer in connection with the administrative_proceeding they include administrative fees imposed by the commissioner reasonable fees paid_or_incurred to retain the services of a representative who is licensed to practice_before_the_irs reasonable expenses of expert witnesses and reasonable costs for any study analysis or report that is necessary to the taxpayer’s case similarly reasonable_litigation_costs include reasonable court costs reasonable attorney’s fees reasonable expenses of expert witnesses and reasonable costs of any study analysis or report necessary to the taxpayer’s case to recover administrative and litigation costs under sec_7430 the taxpayer must satisfy each of the following requirements the taxpayer must not have unreasonably protracted the administrative or court proceedings and the taxpayer must have been the prevailing_party in addition with respect to a request for litigation costs the taxpayer must also prove that he or she exhausted all administrative remedies available within the irs mr swiggart has the burden of establishing that he satisfied each requirement of sec_7430 sec_7430 sec_301_7430-4 proced admin regs sec_7430 sec_7430 and c a sec_7430 see rule e respondent conceded that mr swiggart exhausted the administrative remedies available to him within the irs and that he did not unreasonably protract the proceedings respondent disputes that mr swiggart was the prevailing_party prevailing_party to be a prevailing_party a taxpayer must substantially prevail with respect to the amount in controversy or the most significant issue or set of issues presented and meet the timing and net_worth requirements of u s c d b and b respondent concedes mr swiggart meets the net_worth requirement and we conclude he has met the timing and net_worth requirements respondent asserts that mr swiggart has not substantially prevailed with respect to the amount in controversy because he reported a tax due of dollar_figure more than the portion of the assessment attributable to the change in filing_status further respondent asserts that mr swiggart has not substantially prevailed as to the most important issue or set of issues because t he most important issue in any cdp case is the validity of the service’s collection action mr swiggart has consistently disputed the assessment of the amount attributable to the unilateral change in filing_status and the only issues presented to us were the validity of that portion of the assessment and the attempts to collect sec_7430 based on that assessment respondent has conceded that the portion of the assessment attributable to the change in filing_status was invalid and that the collection action should not be sustained as to that portion of the assessment mr swiggart is the prevailing_party substantially justified a taxpayer will not be treated as the prevailing_party if the commissioner establishes that the position_of_the_united_states was substantially justified in his response to mr swiggart’s motion for award of costs respondent did not assert that the position_of_the_united_states was substantially justified and with good reason a position is substantially justified if it has a reasonable basis in both fact and law and is justified to a degree that could satisfy a reasonable person a significant factor in determining whether the commissioner’s position is substantially justified as of a given date is whether on or before that date the taxpayer has presented all of the relevant information that is under the taxpayer’s sec_7430 rule e see 487_us_552 see also 89_tc_79 aff’d 861_f2d_131 5th cir control and has presented relevant legal arguments supporting the taxpayer’s positiondollar_figure where a taxpayer seeks both administrative and litigation costs we apply the substantially justified standard as of the two separate dates on which the commissioner took a position first in the administrative_proceeding and later in the court_proceeding for purposes of the administrative_proceeding the commissioner’s position is that taken on the date of the notice of decision of the irs office of appeals for purposes of the court_proceeding the commissioner’s position is the position set forth in the answer where the commissioner maintains the same position in both the administrative and court proceedings we can consider his administrative and litigation positions together 123_tc_202 sec_301 c proced admin regs sec_7430 and b 108_tc_430 sec_301_7430-3 proced admin regs maggie mgmt co v commissioner t c pincite maggie mgmt co v commissioner t c pincite see also cooley v commissioner tcmemo_2012_164 slip op at under sec_6213 if a taxpayer filed a request for abatement within days of the issuance of the math error notice the secretary shall abate the assessment emphasis supplied further any reassessment shall be subject_to the deficiency procedures the parties agree and we find that mr swiggart requested abatement within days of the math error notice when he mailed his request to the atlanta georgia irs address on the notice therefore respondent was required by statute to abate the assessment further mr swiggart provided a copy of the request and relevant legal authority to the office of appeals during the cdp hearing mr swiggart’s request for abatement was rejected by letter dated date from an irs office in memphis tennessee that letter stated that the irs would not abate the assessment because mr swiggart had failed to prove he was entitled to head_of_household filing_status further the sec_6213 emphasis supplied mr swiggart also asserted that respondent’s issuance of the notice_of_levy was in violation of sec_6213 that section provides that no levy or proceeding in court for the collection of an assessment arising out of a math error notice shall be made begun or prosecuted during the days within which the assessment may be abated however a notice_of_intent_to_levy is an action other than a levy see eichler v commissioner t c __ __ slip op pincite date it is not clear whether the date letter was from an office of appeals settlement officer also concluded that mr swiggart was required to prove his entitlement to that status despite mr swiggart’s citation of the statute requiring the assessment to be abated the settlement officer concluded that the erroneous assessment was valid and that mr swiggart’s affidavit was insufficient to prove entitlement to head_of_household status and sustained the levy by statute the irs was required to abate the assessment and requiring mr swiggart to prove entitlement to head_of_household status before abating the assessment was not substantially justified in the answer respondent continued to maintain that the assessment was valid and that the settlement officer provided the opportunity to contest liability which would cure any procedural issues in freijie v commissioner 125_tc_14 the court held that a taxpayer’s opportunity in a sec_6330 proceeding to dispute the underlying tax_liability does not cure an assessment made in derogation of his right to a deficiency proceeding respondent’s position in the answer is not substantially justified mr swiggart is the prevailing_party therefore we must determine whether the attorney’s fees and other costs that he seeks to recover are reasonable reasonable costs mr swiggart seeks an award for the dollar_figure tax_court filing fee and legal fees for hours at a dollar_figure hourly rate those legal fees include fees related to both litigation and the administrative_proceeding we address the two separately litigation costs include those incurred in connection with the preparation and filing of a petition mr swiggart is entitled to the dollar_figure filing fee mr swiggart claimed dollar_figure hours of legal fees attributable to litigation hours in and dollar_figure hours in we find the amount of time to be reasonable reasonable attorney’s fees may not exceed the rate of dollar_figure per hour as adjusted for inflation unless a special factor such as the limited availability of qualified attorneys for such proceeding the difficulty of the issues presented in the case or the local availability of tax expertise justifies a higher rate mr johnson has not demonstrated that any special factor is applicable and thus mr swiggart may recover attorney’s fees only at the inflation-adjusted hourly rate the irs publishes the inflation-adjusted rate cap on an annual basis the hourly see sec_301_7430-4 proced admin regs see sec_7430 see also mason v commissioner tcmemo_1998_400 sec_7430 rate cap for fees incurred in and was dollar_figure per hour the hourly rate cap for fees incurred in was dollar_figure per hour applying these rates to the reasonable hours set forth above mr swiggart is entitled to attorney’s fees of dollar_figure as a part of his litigation costs mr swiggart claimed dollar_figure hours of legal fees attributable to administrative costs dollar_figure hours in and hours in reasonable_administrative_costs include only those incurred on or after the earliest of the date of the receipt by the taxpayer of the notice of the decision of the irs office of appeals the date of the notice_of_deficiency or the date on which the irs sends the first letter of proposed deficiency that allows the taxpayer an opportunity for administrative review in the irs office of appeals the math error notice mr swiggart received did not provide the opportunity for administrative review with the office of appeals because the irs did not abate the assessment as required by statute it did not issue mr swiggart a letter of proposed deficiency or a notice_of_deficiency thus although the irs’ actions were not substantially justified their see revproc_2011_52 2011_45_irb_701 revproc_2010_40 2010_46_irb_663 see revproc_2012_41 2012_45_irb_539 see sec_7430 actions prevented the issuance of the very kind of notice that would have given rise to a claim relating to administrative costs earlier in the administrative_proceeding the earliest letter in the record from the office of appeals is the notice_of_determination dated date however mr swiggart claimed only one- half hour of attorney’s fees as administrative costs after that date mr swiggart therefore is entitled to dollar_figure of attorney’s fees as administrative costs conclusion mr swiggart was the prevailing_party in this case and the irs was not substantially justified in failing to abate the assessment attributable to the change in filing_status as a result we will grant mr swiggart’s motion for an award of reasonable litigation and administrative costs under sec_7430 in that he is awarded dollar_figure to reflect the foregoing an appropriate order and decision will be entered
